DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
This Office Action is in response to the amendment filed on 04/13/22.  Examiner acknowledge that claims 1, 5-6, 9-11, 15 and 20 are amended; claims 2-4, 7-8, 12-13 and 16-19 are canceled; claims 21-27 are new.  Currently, claims 1, 5-6, 9-11, 15 and 20-27 are pending.  The claims have been considered and after a comprehensive search of the prior art, the claims as amended are allowable.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1, 5-6, 9-11, 14-15 and 20-27 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…instruct the first smart sensor device to reduce an amount of time in which the failing light source is illuminated at night; and instruct the second smart sensor device to increase an intensity of the working light source during a time when the failing light source is not illuminated at night…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 5-6 and 14-15 are allowed as being dependent on claim 1).
"…instructing the first smart sensor device to reduce an amount of time in which the failing light source is illuminated at night; and instructing the second smart sensor device to increase an intensity of the working light source during a time when the failing light source is not illuminated at night…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 20, (claims 21-24 are allowed as being dependent on claim 20).
"…identify a first smart sensor device of the plurality of smart sensor devices that captures data associated with the weather incident during a first time period; identify a second smart sensor device of the plurality of smart sensor devices that captures data associated with the weather incident during a second time period that is after the first time period; and determine an estimated path of the weather incident based on a first location of the first smart sensor device relative to a second location of the second smart sensor device…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 25, (claims 9-11 and 26-27 are allowed as being dependent on claim 25).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Verfuerth (US 2012/0038490).
Verfuerth discloses a network of street lighting fixtures each having smart sensor for sensing a variety of parameters to be controlled in different operating states.  However, Verfuerth fails to disclose instruct the first smart sensor device to reduce an amount of time in which the failing light source is illuminated at night; and instruct the second smart sensor device to increase an intensity of the working light source during a time when the failing light source is not illuminated at night.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844